Name: Commission Regulation (EC) No 2509/97 of 15 December 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 L 345/44 EN Official Journal of the European Communities 16 . 12. 97 COMMISSION REGULATION (EC) No 2509/97 of 15 December 1997 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the provisions of this Regulation are in ac ­ cordance with the opinion of the Customs Code Committee , Tariff and Statistical Nomenclature Section , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 2308/97 (2), and in particular Article 9 thereof, Whereas in Regulation (EEC) No 2658/87, as amended by Commission Regulation (EC) No 1 359/95 (3), the distinc ­ tion between products falling within CN code 2106 and CN code 2208 10 00 was laid down by the alcoholic strength by volume of 0,5 % vol ; Whereas by the change of the Harmonized System on 1 January 1996, the 'compound alcoholic preparations of a kind used for the manufacture of beverages' are moved from heading 2208 to heading 2106 and 3302 respect ­ ively; Whereas it seems to be necessary to reintroduce the distinction between 'compound alcoholic preparations, other than those based on odoriferous substances of a kind used for the manufacture of beverages of CN code 2106 90 20' having a alcoholic strength by volume of more than 0,5 % vol and those preparations having an alcoholic strength by volume not exceeding 0,5 % vol ; HAS ADOPTED THIS REGULATION: Article 1 Chapter 21 of the combined nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended as follows :  additional Note 4 is inserted : '4 . For the purposes of subheading 2106 90 20 "compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages" means those preparations having a alcoholic strength by volume of more than 0,5 % vol .',  the existing notes 4 and 5 are renumbered 5 and 6. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Commission Mario MONTI Member of the Commission (') OJ L 256, 7 . 9 . 1987, p . 1 . (') OJ L 321 , 22 . 11 . 1997, p . 1 . P OJ L 142, 26 . 6 . 1995, p . 1 .